UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                                No. 01-4727
JOHN HARVEY DECOTEAU,
             Defendant-Appellant.
                                       
           Appeal from the United States District Court
    for the Western District of North Carolina, at Bryson City.
               Lacy H. Thornburg, District Judge.
                           (CR-95-126)

                      Submitted: January 23, 2002

                      Decided: February 8, 2002

    Before TRAXLER, KING, and GREGORY, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

Paul K. Sun, Jr., ELLIS & WINTERS, L.L.P., Cary, North Carolina,
for Appellant. Robert J. Conrad, Jr., United States Attorney, Thomas
R. Ascik, Assistant United States Attorney, Asheville, North Caro-
lina, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                     UNITED STATES v. DECOTEAU


                              OPINION

PER CURIAM:

   John Harvey Decoteau appeals from the revocation of his super-
vised release and the imposition of a twelve-month prison term. Find-
ing no abuse of discretion, we affirm.

   We review for abuse of discretion the district court’s decision to
revoke a defendant’s supervised release and impose a sentence after
revocation. United States v. Wells, 163 F.3d 889, 898-99 (4th Cir.
1998); United States v. Davis, 53 F.3d 638, 642-43 (4th Cir. 1995).
The district court may revoke a defendant’s term of supervised release
if the court finds, by a preponderance of the evidence, that the defen-
dant violated a condition of supervised release. 18 U.S.C.A.
§ 3583(e)(3) (West 2000); United States v. Copley, 978 F.2d 829, 831
(4th Cir. 1992). There was sufficient evidence for the district court to
revoke Decoteau’s term of supervised release and sentence him to
twelve months’ imprisonment. We therefore find no abuse of discre-
tion.

   We dispense with oral argument because the facts and legal conten-
tions are adequately presented in the materials before the court and
argument would not aid the decisional process.

                                                           AFFIRMED